DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 7, 9-11, 13, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,077,641 B2 to Rogman et al. (“Rogman”).
Regarding claims 1, 6, 7, 10, 13, 17 and 18, Rogman discloses a wellbore tool string (see examiner’s annotated figure below) comprising: 
a first wellbore tool (annotated below) having a first carrier 104 extending in an axial direction; 
a second wellbore tool (wherein Rogman discloses arrangement of 2 or more perforating devices in series each having first  114 and second 116 bulkheads positioned therebetween, 8:14-25) having a second carrier (another of 104) extending in the axial direction, the second wellbore tool being coupled to the first wellbore tool so as to define an internal cavity (annotated below);
the first carrier having a first maximum outer carrier diameter (annotated, ODmax (1st carrier)); the second carrier having a second maximum outer carrier diameter (annotated, ODmax (2nd carrier));
a tandem seal adapter (TSA, 114) comprising a first TSA region (annotated) having a first TSA outer diameter; a second TSA region (annotated) having a second TSA outer diameter, the second TSA outer diameter being larger than the first TSA outer diameter (see fig below); a third TSA region (annotated) having a third TSA outer diameter, the third TSA outer diameter being smaller than the second TSA outer diameter (see fig below); a first shoulder surface (annotated) formed between an 
the tandem seal adapter (TSA, 114) having a maximum outer TSA diameter (annotated, ODmax (TSA)); the second carrier having a second maximum outer carrier diameter; and a tandem seal adapter (TSA) having a maximum outer TSA diameter; wherein the maximum outer TSA diameter is smaller than the first maximum outer carrier diameter and smaller than the second maximum outer carrier diameter;
the TSA 114 disposed within the internal cavity; wherein the TSA 114 is sealingly engaged with the first carrier and the second carrier (wherein the figure below illustrates first carrier engagement at a first TSA region and second carrier engagement at a second TSA region);
wherein a portion of the first carrier abuts the first shoulder surface; and a portion of the second carrier abuts the second shoulder surface (see annotations below, first shoulder abutment, second shoulder abutment). 

    PNG
    media_image1.png
    543
    988
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    919
    media_image2.png
    Greyscale

Regarding claim 2, Rogman further discloses wherein the portion of the gun carrier 114 is a first end of the gun carrier (annotated above as male end).
Regarding claims 9 and 14, Rogman further discloses wherein a first portion (annotated above as first TSA region above) of the TSA is positioned inside the first carrier (see figure above); and a second portion of the TSA (annotated above as third TSA region) is positioned inside the second carrier (see figure above).
Regarding claims 4, 11 and 19, Rogman further discloses a bore (annotated below) extending through the TSA; and 
a connector assembly (annotated below, comprising coaxial cable passing through seal 130 or 330, 3:45 to 4:3) provided within the bore, the connector assembly being configured to provide an electrical connection through the bore (3:45 to 4:3).

    PNG
    media_image3.png
    344
    795
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rogman as applied to claims 1, 6, 13 and 14 above, and further in view of US 9,145,764 B2 to Burton et al. (“Burton”).
Regarding claims 3, 8, 15 and 16, Rogman discloses a first seal element notch (see examiner’s annotated figure below, first o-ring notch) positioned on an outer surface of the first TSA region, and a second seal element notch (see examiner’s annotated figure below, secon o-ring notch) positioned on an outer surface of the second TSA region.
Rogman does not explicitly teach a seal element positioned therein. However the use of seal elements positioned within notches on outer surfaces of perforating gun assembly components is known in the art. Burton, for example, teaches a perforating gun assembly seal adapter (230, Figs. 2 and 310b). Similarly, Burton teaches a passthrough switch assembly 270 comprising O-ring notches (O-ring grooves 430a, 430b) on an outer surface thereof (best shown in Figs. 4A, 4B), the notches containing sealing elements (O-rings 340a, 340b) for creating an isolation seal between adjacent components of the perforating gun assembly (8:4-33). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogman to have a sealing element positioned within the O-ring notch of the TSA body, as taught by Burton, in order to create a pressure seal between adjacent components of the perforating gun string (Burton, 8:4-33 and Rogman, 8:14-24).

    PNG
    media_image4.png
    584
    812
    media_image4.png
    Greyscale

Rogman, as modified, is silent regarding wherein the first carrier comprises first threads and the second carrier comprises second threads, the first threads engaging the second threads. However, threaded couplings between adjacent wellbore tool components are well known in the art. Burton, for example, teaches a male to female coupling comprising threads (annotated above) formed thereon for coupling components of the assembly (7:4-16). Therefore, it would have been obvious to one of . 
Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogman as applied to claims 4, 11 and 19 above, and further in view of US 2016/0084048 A1 to Harrigan et al. (“Harrigan”).
Regarding claims 5, 12 and 20, Rogman further discloses wherein the connector assembly is a bulkhead comprising:
an electrically non-conductive bulkhead body (seal 130 or 330) in contact with the TSA (annotated above) and sealingly received within the bore (annotated above); and
a first gun electrical contact (connector assembly 125) provided in the first gun carrier 102.
Rogman is silent regarding the electrical contact assembly comprising a first contact terminal provided at a first end of the bulkhead body; a second contact terminal provided at a second end of the bulkhead body; wherein the first contact terminal is in electrical communication with the second contact terminal; and wherein the first contact terminal is configured to make wireless electrical contact with the first gun electrical contact. 
However, Harrigan teaches a TSA 117, 118 comprising a bore therethrough (Fig. 1A, annotated below), the bore containing an electrical contact assembly 119 having a bulkhead body 580 and first and second contact terminals (the respective ends of 530) in electrical communication with each other, wherein the first contact terminal is configured to make wireless electrical contact with a first gun electrical contact 430 of an initiator assembly 125 within the gun carrier 110 ¶[0043-0044]. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rogman to have a connector assembly with first and second electrical 

    PNG
    media_image5.png
    429
    771
    media_image5.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JOSHUA T SEMICK/Examiner, Art Unit 3641